PER CURIAM.
Daniel Smith appeals an order denying his motion to correct illegal sentence. In it he seeks to set aside his adjudication as a habitual violent felony offender (“HVFO”) on the ground that he does not have a qualifying predicate felony. A motion under Florida Rule of Criminal Procedure 3.800(a) can be used to raise this issue. Bover v. State, 797 So.2d 1246 (Fla.2001). On the merits, however, the response of the State demonstrates that defendant-appellant Smith does, in fact, qualify as an HVFO. We therefore reject the defendant’s argument on this point.
Defendant’s remaining points are without merit.
Affirmed.